The Matter upon the Defendants Demurrer put into the Complainant’s Bill of Complaint in this Cause being opened to this Court by Mr. Leigh 41 of Counsel for the Defendant in the presence of Mr. Graeme being of Counsel with the Complainant, And upon Debate of the said Demurrer and hearing what was alledged on either side, The Court thought fit to advise thereon till the next sitting of the Court.
Alexr Stewart Register
*486Upon opening the Petition of Barnaby Branford and Elijah Postell preferred to this Court, praying among other things that the Guardianship of the Infant Children of Barnaby Branford Deceased be Committed to the Petitioner Elijah Postell, It is Ordered that the said Petition do stand over, And that Counsel be further heard in that behalf.
Alexr Stewart Register

 Peter Leigh (1712-1759), High Bailiff of Westminster and “a discredited English barrister,” had displaced Charles Pinckney as chief justice in 1753, when young Peter Manigault wrote home that Leigh was reckoned a sound lawyer and a merry companion. At the time of his death in 1759 he was provincial Grand Master of the Free and Accepted Masons. (McCrady, S. C. under the Proprietary Government, p. 33; SGHGM, XXXII, 119; Salley, Death Notices, p. 28.)